Name: 98/504/EC: Council Decision of 29 June 1998 concerning the conclusion of the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the United Mexican States, of the other part
 Type: Decision
 Subject Matter: America;  European construction;  international trade
 Date Published: 1998-08-13

 Avis juridique important|31998D050498/504/EC: Council Decision of 29 June 1998 concerning the conclusion of the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the United Mexican States, of the other part Official Journal L 226 , 13/08/1998 P. 0024 - 0024COUNCIL DECISION of 29 June 1998 concerning the conclusion of the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the United Mexican States, of the other part (98/504/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 57(2) last sentence, 66 and 113, in conjunction with the first sentence of Article 228(2) and the second subparagraph of Article 228(3) thereof,Having regard to the proposal from the Commission (1),Having regard to the assent of the European Parliament (2),Whereas pending the entry into force of the Economic Partnership, Political Coordination and Cooperation Agreement signed in Brussels on 8 December 1997, the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the United Mexican States, of the other part, signed in Brussels on 8 December 1997, should be approved,HAS DECIDED AS FOLLOWS:Article 1 The Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the United Mexican States, of the other part, together with the declarations made by the Community unilaterally or jointly with the other Party, is hereby approved on behalf of the European Community.The texts are attached to this Decision.Article 2 The President of the Council shall give the notification provided for in Article 19 of the Agreement on behalf of the European Community.Article 3 1. The position to be taken by the Community within the Joint Council and the Joint Committee established by the Agreement, shall be laid down by the Council, on a proposal from the Commission, in accordance with the corresponding provisions of the Treaty establishing the European Community.2. The President of the Council shall, in accordance with Article 8 of the Agreement, preside over the Joint Council and present the position of the Community. In accordance with Article 10 of the Agreement, a representative of the Commission assisted by representatives of the Member States shall preside over the Joint Committee and present the position of the Community.Article 4 This Decision shall be published in the Official Journal of the European Communities.Done at Luxembourg, 29 June 1998.For the CouncilThe PresidentR. COOK(1) OJ C 356, 22. 11. 1997, p. 28.(2) OJ C 167, 1. 6. 1998.